Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Specie M1, claims 1-9 in the reply filed on 2/11/2021 is acknowledged.  However, Species M1, claims 1-9, is allowable. The restriction requirement of Species M2, claims 10-15 and Species M2, claims 16-20, has been reconsidered. The restriction requirement is hereby withdrawn. Specifically, Species M2, claims 10-15 and Species M2, claims 16-20 are no longer withdrawn from consideration. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.	
	
Drawings
The drawings are objected to because in Fig. 22, the barrier layer is wrongly labeled as 82, but the barrier layer should be 86 as shown in Fig. 19 and described in the [0066] in the Disclosure; The contact plug is wrongly labeled as 86 because the 86 is barrier layer, it should be 82. And in Fig. 16-22, the source/drain contact plug is .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in [0069], it states “The resulting structure is shown in Figure 22, which illustrates contact plug 86 formed of the remaining portions of layers 82 and 84”, It should be “contact plug 82 formed of the remaining portions of layers 86 and 84” because the 86 is the barrier layer as described in the [0066] in the Disclosure.
Appropriate correction is required.
Allowable Subjects
This application is in condition for allowance except for the following formal matters: 
Objection of Drawings.
Objection of Specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a 
The most relevant prior art references (US 2016/0020148 A1 to Song in combination of US 2008/0190894 A1 to Yu) substantially teach some of following limitations (but not the limitations stated above):
Song discloses a method comprising:
forming a dielectric layer (interlayer insulating layer 170b in Fig. 2A), the dielectric layer (170b) having a recess (contact hole CH1 or CH3 in Fig. 17); 
forming a conductive layer (core layer 133a comprising W in Fig. 20) over the dielectric layer (170b) filling in the recess; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Song’s Fig. 2A

planarizing the conductive layer (133a) using a CMP operation (CMP in Fig. 21 described in [0092]) to form a conductive feature (gate contact structure 130A or source/drain contact structure 130B) in the dielectric layer (170b), …; and 
during the CMP operation, exposing the conductive layer (133a) to a metal ion source solution (Yu discloses the CMP slurry can contain big metallorganic compound composed of metal atom or metal ion, the metal can be transitional metal or rare earth such as W or Co and others described in [0008-0012]), wherein a constituent metal of a metal ion in the metal ion source solution (the W of the W ion in Yu’s the metal ion source CMP solution) and a constituent metal of the conductive layer (the W of the Song’s 113a) are the same, …
Therefore, the claim 1 is allowed. 
Regarding claims 2-9, they are allowed due to their dependencies of claim 1.
Regarding claim 10, similar to claim 1, claim 10 includes allowable limitation of “wherein the metal ion in the metal ion source solution reduces an anodic oxidation reaction rate of the conductive feature”. Therefore, the claim 10 is allowed. 
Regarding claims 11-15, they are allowed due to their dependencies of claim 1.
Regarding claim 16, similar to claim 1, claim 16 includes allowable limitation of “the constituent metal in the conductive layer being a reactant of a reaction with the metal ion source solution, and the metal ion in the metal ion source solution shifting an equilibrium of the reaction towards the reactants”. Therefore, the claim 16 is allowed. 
Regarding claims 17-20, they are allowed due to their dependencies of claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/FARUN LU/Primary Examiner, Art Unit 2898